

116 HR 9019 IH: Securing Helium for Science Act of 2020
U.S. House of Representatives
2020-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 9019IN THE HOUSE OF REPRESENTATIVESDecember 17, 2020Mr. Neguse introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Helium Act to ensure continued access to helium for holders of Federal research grants, and for other purposes.1.Short titleThis Act may be cited as the Securing Helium for Science Act of 2020.2.Sale of crude helium(a)In generalSection 6 of the Helium Act (50 U.S.C. 167d) is amended—(1)in subsection (d)—(A)in paragraph (3), by striking (e) and inserting (f);(B)in paragraph (4), by striking (e) and inserting (f); and(C)by adding at the end the following:(5)Responsibilities of purchaserThe Secretary may not sell the Federal Helium Reserve unless the purchaser agrees to be subject to the same requirements as the Secretary under subsection (e), except that such requirements shall not terminate until the end of the 8 year period described in subsection (e)(1).;(2)by redesignating subsections (e) and (f) as subsections (f) and (g) respectively; and(3)by inserting the following after subsection (d):(e)Phase E: Continued Access for Researchers(1)In generalExcept as provided in paragraph (3), during the 8 year period beginning on the earlier of September 30, 2022 or the date on which the Secretary ends sales of helium under subsection (c), the Secretary shall offer crude helium for sale to holders of a Federal research grant in quantities not to exceed 30 million cubic feet of crude helium annually, at such times and under such terms and conditions as the Secretary determines appropriate.(2)Price(A)First yearDuring the one year period beginning on the date of the first sale of helium under paragraph (1), the price of helium sold under such paragraph shall be 5 percent higher than the price of the most recent sale of helium under subsection (c).(B)Subsequent yearsThe Secretary shall increase the price of helium offered under this paragraph by 5 percent in each subsequent year in which sales occur under this subsection.(3)TerminationThe requirements of this subsection shall not apply to the Secretary beginning on the date that a purchaser of the Federal Helium Reserve that has agreed to be subject to the requirements of this subsection assumes control of such Federal Helium Reserve..(b)Conforming amendmentSection 3(c) of the Helium Act (50 U.S.C. 167a(c)) is amended by striking 6(e) and inserting 6(f).